Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to claims filed on 31 December 2020. Claims 1-8 are pending and have been considered as follows.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (302A), (302B), (303A) and (303B) in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “image reproducing unit”, “road-route information acquisition unit” and “turning determination unit” in claims 1-4, 7 and 8, “current-position detection unit” in claims 2, 3 and 5 and “turning-image storage unit” in claims 4, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Burton Amernick on 21 June 2021.
The application has been amended as follows: 

The claims should be amended as follows-

1.	(Currently Amended) A virtual-space-image providing device 
	an image reproducing unit that reproduces a virtual space image and displays the virtual space image on a head mounted display;
	a road-route information acquisition unit that acquires road-route information regarding a traveling route of an automobile and a road on the traveling route; and
	a turning determination unit that determines a section in which the automobile travels with turning, not travels straight, based on the road-route information acquired by the road-route information acquisition unit,
	the image reproducing unit displays a selected-virtual space image that is selected in advance in a straight section in which the automobile travels straight, and displays a turning-virtual space image for a view field turning in accordance with a turning pattern determined by a road shape and a traveling direction in [[a]] the turning section, wherein the display of the turning-virtual space image occurs in the turning section determined by the turning determination unit, in which the automobile travels with turning.

	further comprising a turning-image storage unit that stores the turning-virtual space image that the view field turns in accordance with the turning pattern, in advance, for each of a plurality of turning patterns determined by the road shape and the traveling direction in the turning section;
	the image reproducing unit reads, from the turning-image storage unit, [[a]] the turning-virtual space image corresponding to [[a]] the turning pattern closest to a turning mode determined by the road shape and the traveling direction in the turning section determined by the turning determination unit, and reproduces the turning-virtual space image, in the turning section determined by the turning determination unit, in which the automobile travels with turning.
6.	(Currently Amended) A virtual-space image providing program stored in a non-transitory computer reading medium for providing a virtual space image, the program causing a computer to function as:
	image reproducing means for reproducing [[a]] the virtual space image and displaying the virtual space image on a head mounted display;
	road-route information acquisition means for acquiring road-route information regarding a traveling route of an automobile and a road on the traveling route; and

	the image reproducing means displays a selected-virtual space image that is selected in advance in a straight section in which the automobile travels straight, and displays a turning-virtual space image for a view field turning in accordance with a turning pattern determined by a road shape and a traveling direction in [[a]] the turning section, wherein the display of the turning-virtual space image occurs in the turning section in which the automobile travels with turning, the turning section being determined by the turning determination means.
7. 	(Currently Amended) The virtual-space-image providing device according to claim 2, 
further comprising a turning-image storage unit that stores the turning-virtual space image that the view field turns in accordance with the turning pattern, in advance, for each of a plurality of turning patterns determined by the road shape and the traveling direction in the turning section; 
the image reproducing unit reads, from the turning-image storage unit, [[a]] the turning-virtual space image corresponding to [[a]] the turning pattern closest to a turning mode determined by the road shape and the traveling direction in the turning section determined by the turning determination unit, and reproduces the turning-virtual space image, in the turning section determined by the turning determination unit, in which the automobile travels with turning.  

further comprising a turning-image storage unit that stores the turning-virtual space image that the view field turns in accordance with the turning pattern, in advance, for each of a 6plurality of turning patterns determined by the road shape and the traveling direction in the turning section; 
the image reproducing unit reads, from the turning-image storage unit, [[a]] the turning-virtual space image corresponding to [[a]] the turning pattern closest to a turning mode determined by the road shape and the traveling direction in the turning section determined by the turning determination unit, and reproduces the turning-virtual space image, in the turning section determined by the turning determination unit, in which the automobile travels with turning.

Allowable Subject Matter
	Claims 1-8 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Alaniz (US20150097863A1) teaches a method for in-vehicle dynamic virtual reality, including receiving vehicle data from a portable device, the portable device operably connected for computer communication to an output device, the vehicle data including vehicle dynamics data, and receiving user data from at least one of the portable device or the output device. The method including generating a virtual view based on the vehicle data, the user data and a virtual world 
Further, Cronin (US20180211414A1) teaches an autonomous vehicle that displays a virtual driving environment image that replaces an actual driving environment via a display device disposed on a car window area of the autonomous vehicle and a method of operating the autonomous vehicle.
Still further, Kidron (US20120256945A1) teaches virtual reality, images and video, particularly to altering views of a virtual reality scene in response to movement of the environment, such as a vehicle.

In regards to independent claims 1 and 6; Alaniz, Cronin and Kidron taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
a turning determination unit that determines a section in which the automobile travels with turning, not travels straight, based on the road-route information acquired by the road-route information acquisition unit,


(with respect to claim 6)
turning determination means for determining a section in which the automobile travels with turning, not travels straight, based on the road-route information acquired by the road-route information acquisition means,
	the image reproducing means displays a selected-virtual space image that is selected in advance in a straight section in which the automobile travels straight, and displays a turning-virtual space image for a view field turning in accordance with a turning pattern determined by a road shape and a traveling direction in the turning section, wherein the display of the turning-virtual space image occurs in the turning section in which the automobile travels with turning, the turning section being determined by the turning determination means.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.M./Examiner, Art Unit 3667      

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667